                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:19-CR-55 JCM (CWH)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     KELVIN ATKINSON,
               11                                        Defendant(s).
               12
               13            Presently before the court is Kelvin Atkinson’s (“defendant”) emergency motion to
               14     modify sentence.      (ECF No. 28).     In light of the nature and circumstances surrounding
               15     defendant’s motion, the court orders an expedited briefing schedule. The government shall file a
               16     response, if any, on or before Monday, April 6, 2020. Defendant shall file his reply, if any, on or
               17     before Friday, April 10, 2020.
               18            Accordingly,
               19            IT IS SO ORDERED.
               20            DATED March 30, 2020.
               21
                                                                    __________________________________________
               22                                                   UNITED STATES DISTRICT JUDGE

               23
               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
